ORDER
The Disciplinary Review Board on November 29, 1995, having filed with the Court its decision concluding that STEVEN E. POLLAN of SOUTH ORANGE, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of six months for misconduct in seven matters, which included violation of RPC 1.1(a) (gross negligence), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with a client), RPC 1.16(d) (failure to deliver client’s file), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving misrepresentation), and RPC 1.15 and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that on reinstatement respondent should practice under the supervision of a practicing attorney for a period of one year; that respondent should provide proof of his psychiatric fitness to practice prior to reinstatement; and that respondent should per*306sonally pay any and all penalties and interest assessed by the New Jersey Division of Taxation in IMO Estate of Meyer Scott matter;
And good cause appearing;
It is ORDERED that STEVEN E. POLLAN is hereby suspended from the practice of law for a period of six months, effective March 1, 1996, and until the further Order of the Court; and it is further
ORDERED that on reinstatement respondent shall practice under the supervision of practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of this Court; and it is further
ORDERED that prior to reinstatement respondent shall demonstrate that he is fit to practice law; and it is further
ORDERED that prior to reinstatement respondent shall personally pay any and all penalties and interest assessed by the New Jersey Division of Taxation in IMO Estate of Meyer Scott matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:29-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.